PER CURIAM.
Jeffery Cornet petitions this Court for a writ of habeas corpus. We treat the petition as one for a belated appeal, pursuant to rule 9.141(c), Florida Rule of Appellate Procedure, and deny the petition.
Cornet entered a guilty plea on July 18, 2011. He thereafter moved to withdraw his plea. The trial court denied the motion as untimely filed, without prejudice to the filing of a timely Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. Cornet, however, failed to state the basis, see rule 9.141(c), Florida Rule of Appellate Procedure, for a belated appeal in his petition before this Court. See also Battie v. Singletary, 718 So.2d 323, 324 (Fla. 3d DCA 1998).
Petition denied.